Per Curiam,
This suit is by a daughter against her father for services alleged to have been performed by her under an express contract on his part to pay her therefor. The testimony was conflicting, but that on behalf of the plaintiff tended to sustain her claim, and, if believed by the jury, as it evidently was, it was quite sufficient to warrant them in finding both the express promise to pay and rendition of the services in pursuance thereof. There was therefore no error in submitting the case to the jury, as was done, under proper instructions. The court was not asked to withdraw it from their consideration by binding instructions to find for defendant; nor could the learned judge have done so, if he had been requested.- On the testimony, the case was clearly for the jury, and there was no escape from submitting it to them.
Judgment affirmed.